DETAILED ACTION

Claim Objections
Claim 4 is objected to because of the following informality:  
Claim 4 is presented as depending from claim 1; however, the language of claim 4 (“the joining portion”) suggests it was intended to depend from claim 3. For the purposes of examination, claim 4 is interpreted thus. 
Should the above correction be made, Claim 9 would objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 4 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (JP 2014-212223 A, see Machine Translation supplied on 14 Sept 2020) in view of Sakata (US Pub No 2009/0324977).
In regard to claim 1,
Nishimura discloses a method for producing an ignition coil for an internal combustion engine (see, for example, Paragraph 0010 and Fig 2), the method comprising:
a step A of disposing a primary coil (10) and a secondary coil (20) on a plate assembly (40) to form a coil assembly (see Paragraph 0014);
a step B of forming a case cover assembly (50) having an internal space (see Paragraphs 0014 and 0015, also see Fig 3);
a step C of welding the case cover assembly to the coil assembly so as to store the primary coil and the secondary coil in the internal space (see Paragraph 0016: “Further, the convex portion 40 a and the concave portion 50 a are connected and fixed by welding”, also see assembled in Fig 1); and
a step D of injecting insulating resin (80) into the case cover assembly and the coil assembly welded to each other (see Paragraph 0004 and 0018, especially: “an insulating mold resin is filled in the ignition coil 100”) and hardening the insulating resin (for example see “SOLUTION”: “the first and second cases are filled with a thermosetting mold resin”, also see Claim 1 and Paragraphs 0008 and 0010).
Nishimura does not positively disclose wherein the welding is performed by application of laser light.
However, such practices are well known in the art.
Sakata discloses a method of welding resin components (see Title and Abstract), to arrive at an assembly having excellent heat shock resistance (Paragraph 0004). More importantly, Sakata teaches that such a method is appropriate for assembly ignition coils (see Paragraph 0087: “In particular, the composite molded product can be preferably utilized for an automotive electrical component or part (e.g., various control units, and an ignition coil part)…”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, when assembling (welding together) the ignition coil of Nishimura, to utilize a commonly known welding method for ignition coil assembly, specifically the preferable method of laser welding as taught by Sakata. Such an application is a simple and obvious case of applying a known technique to a known device (method, or product) ready for improvement to yield predictable result (MPEP 2141 III).
In regard to claim 2, 
Nishimura modified supra discloses the method of claim 1.
Nishimura does not positively disclose wherein, in the step C, the laser light is applied so as to be substantially transmitted through the plate assembly and substantially absorbed by the case cover assembly.
However, in the combination of Nishimura and Sakata, Sakata teaches that one component should transmit the laser light and one should absorb it (for example see Paragraph 0019: “that is, a laser-transmittable resin molded product that is able to be brought into contact with a laser-absorbable (or laser-absorbing) resin molded product and is laser-transmitted to be bonded to the laser-absorbable resin molded product”).
In order to apply the welding technique of Sakata to Nishimura, it would be necessary to have one of the plate and cover be transmitting and the other absorbing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to consider transmitting he laser light through the plate and absorbing it by the case as it would be "Obvious to try" – choosing from a finite number of identified, predictable solutions (in this case, only two options), with a reasonable expectation of success (MPEP 2141 III).
In regard to claim 5 and 6.
Nishimura discloses ignition coil for an internal combustion engine (see Fig 2), the ignition coil comprising:
a primary coil (10);
a secondary coil (20);
a plate assembly (40) having a plate-like flange portion (see Fig 2) at which the primary coil and the secondary coil are disposed (when assembled as shown in Fig 1); and
a case cover (50) assembly that has an internal space (see Fig 3) for storing the primary coil and the secondary coil (when assembled as shown in Fig 1), the case cover assembly configured to be welded to the plate assembly (see Paragraph 0016: “Further, the convex portion 40 a and the concave portion 50 a are connected and fixed by welding”, also see assembled in Fig 1), wherein
the plate assembly is formed of synthetic resin (see “SOLUTION”: “a first case 40 molded of an insulating resin”).
Nishimura does not positively disclose: 
the plate assembly is formed of the synthetic resin having a laser light absorptivity lower than that of the case cover assembly.
wherein a material of the plate assembly is PBT, and a material of the case cover assembly is a material in which a pigment containing a carbon material is added to PBT.
However, such practices are well known in the art.
Sakata discloses a method for assembling an automotive ignition coil (see Paragraph 0087) via laser welding to arrive at an assembly having excellent heat shock resistance (Paragraph 0004), including:
forming one of the components to be welded of a resin having a laser light absorptivity lower than that of the other component (for example see Paragraph 0019: “that is, a laser-transmittable resin molded product that is able to be brought into contact with a laser-absorbable (or laser-absorbing) resin molded product and is laser-transmitted to be bonded to the laser-absorbable resin molded product”);
forming the components from PBT (see Paragraph 0001); and
including a pigment in the PBT to affect the laser absorbability (see Paragraph 0085).
Similarly as set forth above, it would have been obvious to one of ordinary skill in the art at the time the invention was made, when assembling (welding together) the ignition coil of Nishimura, to utilize a commonly known welding method for ignition coil assembly, specifically the preferable method of laser welding as taught by Sakata. Such an application is a simple and obvious case of applying a known technique to a known device (method, or product) ready for improvement to yield predictable result (MPEP 2141 III).
The method of Sakata including forming one of the components to be welded of a resin having a laser light absorptivity lower than that of the other component, and forming the components from PBT and including a pigment to control the laser absorbability of the amterials.
Further, as noted immediately above, in order to apply the welding technique of Sakata to Nishimura, it would be necessary to have one of the plate and cover be transmitting and the other absorbing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to consider transmitting he laser light through the plate and absorbing it by the case, as this would be "Obvious to try" – choosing from a finite number of identified, predictable solutions (in this case, only two options), with a reasonable expectation of success (MPEP 2141 III).

Allowable Subject Matter
Claims 3-4 and 7-10 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747